Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 23, 2022

The Court of Appeals hereby passes the following order:

A23D0026. NATIONAL RETAIL TRANSPORTATION, INC. v. DAPHNE
    STRICKLAND.

      Applicant National Retail Transportation, Inc. has filed a motion to withdraw
this application for discretionary appeal in light of the parties’ settlement of the
underlying case. The motion to withdraw is hereby GRANTED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/23/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.